                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
                Plaintiff,                                )
                                                          )
        v.                                                )       Case No. 16-CR-04024-12-SRB
                                                          )
CASEY DEWAYNE MILLER,                                     )
                                                          )
                Defendant.                                )

                                                ORDER

        Before the Court is Defendant Casey Dewayne Miller’s pro se motion for early termination

of supervised release. (Doc. #486.) For the reasons stated below, the motion is granted.

        Defendant Miller was originally sentenced on November 30, 2017, for distribution of a

controlled substance. He received a nine-month custody sentence, to be followed by a three-year

term of supervised release. Defendant Miller initially commenced his term of supervised release

on March 2, 2018, but his supervision was revoked on May 31, 2018, for violating the conditions

of his release. The Court sentenced Defendant Miller to a sixty-day term of imprisonment, with a

three-year term of supervised release to follow. Defendant Miller’s subsequent supervised release

term commenced on July 26, 2018, and is currently set to expire on July 25, 2021. In support of

his instant request, Defendant Miller states that he has remained consistently employed over the

course of his supervised release and is committed to his long-term recovery and sobriety.

        The Court may “terminate a term of supervised release and discharge the defendant

released at any time after the expiration of one year of supervised release, pursuant to the

provisions . . . relating to the modification of probation, if it is satisfied that such action is warranted

by the conduct of the defendant and the interest of justice.” 18 U.S.C. § 3583(e)(1). Upon review




          Case 2:16-cr-04024-SRB Document 488 Filed 02/18/21 Page 1 of 2
of the record and the circumstances of his case, the Court finds that Defendant Miller’s conduct

and the interest of justice warrant early termination of his supervised release.

       Accordingly, it is hereby ORDERED that Defendant Miller’s pro se motion for early

termination of his supervised release (Doc. #486) is GRANTED.

       IT IS SO ORDERED.

                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE

Dated: February 18, 2021




                                                  2

         Case 2:16-cr-04024-SRB Document 488 Filed 02/18/21 Page 2 of 2
